AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
                       Sheet 1


                                       UNITED STATES DISTRICT COURT
                                                       Middle District of Tennessee

            UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                  V.                                 (For Revocation of Probation or Supervised Release)

                TIMOTHY JUTODD BATEY
                                                                     Case No. 3:11-cr-00202
                                                                     USM No. 21402-075
                                                                      Thomas Drake
                                                                                                  Defendant's Attorney
THE DEFENDANT:
❑ admitted guilt to violation of condition(s)                                            of the term of supervision.
L6 was found in violation of condition(s) count(s) 1, 2 and 3                        after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number                 Nature of Violation                                                             Violation Ended
1                                 Failure to secure verifiable employment                                        10/31/2019

2                                 Testing positive for illegal substances                                        09/23/2019

3                                 Failure to report for drug tests and substance abuse                           10/31/2019

                                    treatment sessions

       The defendant is sentenced as provided in pages 2 through            3        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
❑ The defendant has not violated condition(s)                               and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 110 o
                                                                                             Dnte of Imposition of Judgment
Defendant's Year of Birth:          Jqq

City and State of Defendant's Residence:                                                            Signature of Judge
Nashville. TN                                                                   ~}
                                                                                                  Name and Title of Judge


                                                                                                              Date
AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment
                                                                                                 Judgment—Page   2     of   3
DEFENDANT: TIMOTHY JUTODD BATEY
CASE NUMBER: 3:11-cr-00202


                                                          IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
8 months' imprisonment




     9   The court makes the following recommendations to the Bureau of Prisons:
Designation to facility as close to Nashville, TN as possible.
Residential Drug Treatment Program if available. If not, other drug treatment.


     9   The defendant is remanded to the custody of the United States Marshal.

     ❑ The defendant shall surrender to the United States Marshal for this district:
         ❑    at                                ❑ a.m.        ❑ p.m. on
         ❑    as notified by the United States Marshal.

     ❑ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         ❑    before 2 p.m. on
         ❑    as notified by the United States Marshal.
         ❑    as notified by the Probation or Pretrial Services Office.

                                                                   RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                       to

at                                                 with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                       By
                                                                                           DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocations
                       Sheet 3 — Supervised Release
                                                                                                 Judgment—Page   3    of      3
DEFENDANT: TIMOTHY JUTODD BATEY
CASE NUMBER: 3:11-cr-00202
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
 None imposed.




                                                 MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              ❑ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of fixture
                  substance abuse. (check if applicable)
4.   ❑ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check if applicable)
5.   ❑ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   ❑ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
        as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
        where you reside, work, are a student, or were convicted of a qualifying offense. (check fapplicable)
7.   ❑ You must participate in an approved program for domestic violence. (check i(applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
